DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-20 are examined below.
Response to Arguments
Applicant's arguments filed 2/15/2022 have been fully considered but they are not persuasive. Applicant’s argument on page 7, which addresses that the method of the expansion of the device of Tucci would not be ideal in combination with the method of Fischell is directed towards a combination not made by the Examiner. The rejection seeks to import the use of a medium to fill the expandable structures and the other cited limitations, not the expansion of the device to the point that the aneurysmal wall is deformed. Further, the device of Tucci is conformable to surrounding structures in the same way Applicant’s device is conformable, it is made of a flexible material (See Tucci, Column 6, Lines 56-65; Column 7, Lines 39-52; See, Applicant’s specification [0018]). Thus, Tucci’s device would be expected to conform to a stent scaffold by a PHOSITA.
Additionally, the bullet shaped device that Applicant cited is only one embodiment of Tucci and Tucci also depicts substantially spherical embodiments as well (See, Tucci, Figs. 2-5, element 26).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-13 and 15-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fischell et al. (US 20050060017 A1) and Tucci (US 4545367 A).
Regarding Claim 1, Fischell teaches a system for treating an aneurysm which utilizes multiple small, hollow balls (“minispheres”) to fill an aneurysmal space (e.g. Fischell, ¶ [0004], [0008]). Tucci teaches a fillable, detachable balloon for occupying an aneurysmal space (e.g. Tucci, Fig. 3-5, 26; Column 6, Lines 56-65; Column 10, Lines 43-52). The rejection below contemplates the substitution of the “minispheres” of Fischell with the balloon of Tucci (hereafter referred to as [minisphere/fillable bag]).
Therefore, Fischell in light of Tucci teaches a scaffold adapted to be placed in the aneurysm (e.g. Fig. 1, element 2; ¶ [0037]; the stent has struts that define a scaffold); a first [minisphere/fillable bag] adapted to be expanded by filling a fillable space of the [minisphere/fillable bag] with an expansion medium to at least partly fill an aneurysmal space between an outside of the scaffold and an inside surface of the aneurysm (e.g. Fig. 5, element 20; ¶ [0040]); and a first delivery catheter (e.g. Fig. 3, element 10; ¶ [0038]) adapted to: be positioned outside the scaffold (¶ [0037]; Fig. 3, a portion of the catheter, element 10, is outside the scaffold, element 2), deliver the first [minisphere/fillable bag] to the aneurysmal space between the outside of the scaffold and the inside surface of the aneurysm (e.g. Fig. 5, element 20; ¶ [0040]).
Fischell does not disclose the following features, however, Tucci teaches a detachable balloon wherein a first [minisphere/fillable bag] adapted to be expanded by filling a fillable space of the [minisphere/fillable bag] with an expansion medium (e.g. Column 10, Lines 43-52), deliver the expansion medium to fill the first [minisphere/fillable bag] through the blood vessel when the [minisphere/fillable bag] is positioned in the aneurysmal space (e.g. Column 7, Lines 39-52; Column 12, Lines 47-61), and detach the first [minisphere/fillable bag] after expansion such that the expanded [minisphere/fillable bag] remains within the aneurysmal space after removal of the catheter from the blood vessel (e.g. Column 7, Lines 53-64; Column 12, Lines 47-61), wherein the first fillable bag is configured conform to the scaffold in the expanded state (e.g. Column 6, Lines 56-65; Column 7, Lines 39-52; Limitation uses functional language which is considered met if the cited structure is capable of performing that function; the balloon of Fischell is capable of conforming to a scaffold because it is made of a flexible material, which is the how applicant’s device is configured to conform, see Applicant’s specification [0018]). Having the system for treating an aneurysm of Fischell include a fillable balloon instead of minispheres is obvious under the rationale of simple substitution of one known element for another to obtain predictable results. MPEP 2143; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
To reject a claim based on this rationale the following must be met:
(1) a finding that the prior art contained a device (method, product, etc.) which differed from the claimed device by the substitution of some components (step, element, etc.) with other components;
(2) a finding that the substituted components and their functions were known in the art;
(3) a finding that one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In the present instance:
(1) Fischell differs from the present invention by the substitution of spherical “minisphere” structures for filling an aneurysmal space instead of a fillable bag structure. 
(2) Tucci teaches a fillable balloon/bag (and the related devices for delivery and filling of the bags) that can be used to fill an aneurysmal space.
(3) One of ordinary skill in the art could have substituted one known element for another and the results would have been predictable because both elements are used to accomplish the same purpose of filling an aneurysmal space.
(4) No other findings are necessary.
Regarding Claim 2, Fischell teaches a system for treating an aneurysm in a blood vessel wherein said first [minisphere/fillable bag] extends only partly about the scaffold between the outside of said scaffold and the inside surface of the aneurysm (e.g. Fig. 5, element 20; the minispheres/fillable bags do not extend fully around the stent; With regard to the substitution of the minispheres with the fillable bag, see above). 
Regarding Claim 3, Fischell does not teach a system for treating an aneurysm in a blood vessel wherein the delivery catheter is adapted to be placed in the aneurysmal space prior to deployment of the scaffold, however, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to place the delivery catheter in the aneurysmal space prior to deployment of the scaffold, since it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See Ex parte Masham 2 USPQ 2d 1647 (1987; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963). Fischell teaches the structure (see the rejection of Claim 1 above) that meets this limitation.
Regarding Claim 4, Fischell teaches a system for treating an aneurysm in a blood vessel wherein the delivery catheter is adapted to be placed in the aneurysmal space after deployment of the scaffold (e.g. ¶ [0038]; Fig. 1-5 show the delivery catheter, element 10, being delivered while the stent, element 2, is already in place).
Regarding Claim 5, Fischell and Tucci do not explicitly teach a system for treating an aneurysm in a blood vessel wherein the [minisphere/fillable bag] is adapted to be partially expanded before deployment of the scaffold, however, the fillable bag of Tucci be partially expanded before deployment of the scaffold is obvious under the rationale of "Obvious To Try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. MPEP 2143; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
To reject a claim based on this rationale the following must be met:
(1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In the present case:
(1) The problem at the time of the invention is the question of when to expand the fillable bag  in relation to its use with a deployed scaffold.
(2) There are only 3 possibilities for when to inflate the fillable bag: (a) expand the bag before the scaffold is deployed; (b) expand the bag after the scaffold is deployed; (c) expand the bag while the scaffold is being deployed.
(3) One of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success because any of the three solutions is simply a decision of when to use a device’s intended function.
(4) No other findings are necessary.
Regarding Claim 6, Fischell teaches a system for treating an aneurysm in a blood vessel wherein the [minisphere/fillable bag] is adapted to be expanded after deployment of the scaffold (e.g. ¶ [0037], [0040]).
Regarding Claim 7, Fischell teaches a system for treating an aneurysm in a blood vessel configured to deliver a second [minisphere/fillable bag] to the aneurysmal space between the outside of the scaffold and the inside surface of the aneurysm (e.g. Fig. 5, element 20; ¶ [0040]). 
Fischell does not disclose the following features, however, Tucci teaches a system for treating an aneurysm in a blood vessel comprising a delivery catheter (e.g. Fig. 3, element 10; ¶ [0038])  adapted to: be positioned outside the scaffold (¶ [0037]; Fig. 3, a portion of the catheter, element 10, is outside the scaffold, element 2), deliver an expansion medium to the [minisphere/fillable bag] through the blood vessel when the [minisphere/fillable bag] is positioned in the aneurysmal space (e.g. Column 7, Lines 39-52; Column 12, Lines 47-61), and detach the [minisphere/fillable bag] after expansion such that the expanded [minisphere/fillable bag] remains within the aneurysmal space after removal of the catheter from the blood vessel (e.g. Column 7, Lines 53-64; Column 12, Lines 47-61). Having the system for treating an aneurysm of Fischell include a fillable balloon instead of minispheres is obvious under the rationale of simple substitution of one known element for another to obtain predictable results. MPEP 2143; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
In the present instance:
(1) Fischell differs from the present invention by the substitution of spherical “minisphere” structures for filling an aneurysmal space instead of a fillable bag structure. 
(2) Tucci teaches a fillable balloon/bag (and the related devices for delivery and filling of the bags) that can be used to fill an aneurysmal space.
(3) One of ordinary skill in the art could have substituted one known element for another and the results would have been predictable because both elements are used to accomplish the same purpose of filling an aneurysmal space.
(4) No other findings are necessary.
Fischell and Tucci do not disclose the following features: second delivery catheter adapted to: be positioned outside the scaffold, deliver an expansion medium to the second [minisphere/fillable bag] through the blood vessel when the [minisphere/fillable bag] is positioned in the aneurysmal space (e.g. Column 7, Lines 39-52; Column 12, Lines 47-61), and detach the second [minisphere/fillable bag] after expansion such that the expanded [minisphere/fillable bag] remains within the aneurysmal space after removal of the catheter from the blood vessel, however, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Fischell and Tucci such that it includes two of the above features since it has been held that mere duplication of essential working parts of a device would have been obvious to one having ordinary skill in the art.  See MPEP 2144; In reHarza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Regarding Claim 8, Fischell does not disclose the following features, however, Tucci teaches a detachable balloon wherein the second fillable bag is configured conform to the scaffold, the first fillable bag, or both, in the expanded state (Fig. 2-5, element 26; Column 6, Lines 56-65; Column 7, Lines 39-52; Limitation uses functional language which is considered met if the cited structure is capable of performing that function; the balloon of Fischell is capable of conforming to a scaffold because it is made of a flexible material, which is the how applicant’s device is configured to conform, see Applicant’s specification [0018]). 
Fischel and Tucci are concerned with the same filed of endeavor as the present invention, namely, expandable implantable devices.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Fischel such that as taught by Clark in order to pull the tissue closer together (e.g. Clark, Column 31, Lines 30-58).
Regarding Claim 9, Fischell teaches a system for treating an aneurysm in a blood vessel wherein the second delivery catheter (e.g. with regard to the second delivery catheter see the rejection of Claim 7 above) is configured to deliver the second [minisphere/fillable bag] to the aneurysmal space after the first [minisphere/fillable bag]  is expanded (e.g. ¶ [0043]; Fig. 5 shows the [minisphere/fillable bag], element 20”, being delivered and then expanding to a fully expanded state, such that the second [minisphere/fillable bag] is delivered after the first is fully expanded).
Regarding Claim 10, Fischell teaches a system for treating an aneurysm in a blood vessel wherein the second delivery catheter (e.g. with regard to the second delivery catheter see the rejection of Claim 7 above) is configured to deliver the second [minisphere/fillable bag] to the aneurysmal space after the first [minisphere/fillable bag] is detached inside the aneurysmal space (e.g. ¶ [0043]; Fig. 5 shows the [minisphere/fillable bag], element 20”, being delivered after the previously delivered [minispheres/fillable bags] are detached from the delivery catheter).
Regarding Claim 11, Fischell does not teach a system for treating an aneurysm in a blood vessel wherein the second delivery catheter (e.g. with regard to the second delivery catheter see the rejection of Claim 7 above) is configured to deliver the second [minisphere/fillable bag] to the aneurysmal space concurrently with the first delivery catheter, however, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to deliver the second [minisphere/fillable bag] to the aneurysmal space concurrently with the first [minisphere/fillable bag], since it has been held by the courts that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See Ex parte Masham 2 USPQ 2d 1647 (1987; In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963). The structure capable of delivering the [minispheres/fillable bags] concurrently is obvious (see the rejection of Claim 7 above).
Regarding Claim 12, Fischell teaches a system for treating an aneurysm in a blood vessel wherein the first and second [minispheres/fillable bags] are not attached to each other (e.g. Fig. 5, element 20; ¶ [0040]; Fig. 5 shows the [minispheres/fillable bags], element 20, separate from one another in the aneurysmal space).
Regarding Claim 13, Fischell teaches a system for treating an aneurysm in a blood vessel wherein the first and second [minispheres/fillable bags] are not attached to the scaffold (e.g. Fig. 5, element 20; ¶ [0040]; Fig. 5 shows the [minispheres/fillable bags], element 20, separate from the scaffold, element 2).
Regarding Claim 15, Fischell teaches a device for treatment of vascular aneurysms wherein the scaffold comprises an open lattice (e.g. Fig. 5, element 2; ¶ [0006]; the stent having cells that are open as well as open ends in the direction of the blood flow as depicted in Figure 5). 
Regarding Claim 16, Fischell teaches a device for treatment of vascular aneurysm wherein the scaffold comprises a stent (e.g. ¶ [0006], [0037]) having a blood flow lumen (e.g. Fig. 5, element 2; the stent necessarily allows blood flow through an internal lumen to help prevent blood flow outside the stent and into an aneurysmal space).
Claims 14 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fischell et al. (US 20050060017 A1) and Tucci (US 4545367 A) as applied to claim 1-13, 15-16 and 20 above, and further in view of Baker et al. (US 6729356 B1).
Regarding Claim 14, Fischell does not disclose the following features, however Baker teaches a system for treating an aneurysm in a blood vessel wherein the first fillable bag comprises a channel for receiving the scaffold (e.g. Fig. 17, element 766; Column 8, Lines 50-64; the fillable bag, element 766, is donut shaped such that it can receive a tubular structure such as the stent of Fischell; the “receiving a scaffold” language is intend use and the limitation is met as long as the prior art provides a structure capable of accomplishing the same intended use).
Regarding Claim 20, Fischell does not teach a system for treating an aneurysm in a blood vessel wherein at least a portion of the scaffold comprises a graft. Fischell does not disclose a scaffold comprising a graft, however, Baker teaches a device for treatment of vascular aneurysms comprising a graft (e.g. Fig. 17, 18, elements 734, 834; Column 4, Lines 46-50; Column 9, Lines 54-57). Having a portion of a scaffold, such as the one taught in Fischell, comprise a graft, such as the one taught in Baker, is obvious under the rationale of combining prior art elements according to known methods to yield predictable results. MPEP 2143; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
In the present instance:
(1) Baker includes a cylindrical graft configured to traverse an aneurysm (e.g. Fig. 17, 18, elements 734, 834; Column 4, Lines 46-50; Column 9, Lines 54-57). Fischell teaches a scaffold/stent configured to traverse an aneurysm (Fig. 5, element 2; ¶ [0006]).
(2) One of ordinary skill in the art could have combined the elements themselves because stent-grafts are commonplace in the art. The stent and graft both perform the same functions independently as they do in combination.
(3) The results of the combination are predictable because stent-grafts are well known and well understood.
(4) No other findings are necessary.
Claims 17-19 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Baker et al. (US 6729356 B1) and Kim et al. (WO 2004045393 A2) as applied to claims 1-4, 6-7, 11, 15-16 and 20  above, and further in view of Bolduc (US 20030100943 A1).
Regarding Claim 17, Fischell does not teach the following features, however, Bolduc teaches a device for treatment of vascular aneurysm wherein the scaffold comprises parallel stents (e.g. Fig. 4 illustrates a bifurcated stent with two parallel stents extending from a singular stent body). Having the scaffold/stent of Fischell include parallel stents, such as the one taught in Bolduc, is obvious under the rationale of use of known technique to improve similar devices (methods, or products) in the same way. MPEP 2143; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
To reject a claim based on this rationale the following must be shown:
(1) a finding that the prior art contained a "base" device (method, or product) upon which the claimed invention can be seen as an "improvement;"
(2) a finding that the prior art contained a "comparable" device (method, or product that is not the same as the base device) that has been improved in the same way as the claimed invention;
(3) a finding that one of ordinary skill in the art could have applied the known "improvement" technique in the same way to the "base" device (method, or product) and the results would have been predictable to one of ordinary skill in the art; and
(4) whatever additional findings based on the Graham factual inquiries may be necessary, in view of the facts of the case under consideration, to explain a conclusion of obviousness.
In the present instance:
(1) Fischell teach a single lumen scaffold/stent that traverses an aneurysm upon which inclusion of parallel stents at the end of the singular stent can be seen as an improvement.
(2) Bolduc teaches comparable device that has been improved in the same way (e.g. Fig. 4 illustrates a bifurcated stent with two parallel stents extending from a singular stent body). 
(3) One of ordinary skill in the art could have applied the improvement because bifurcated stents were well known in the art before the filing date.
(4) No other findings are necessary.
Regarding Claim 18, Fischell does not teach the following features, however, Bolduc teaches a device for treatment of vascular aneurysm wherein the scaffold comprises at least two distinct connected stents (e.g. Fig. 4 illustrates a bifurcated stent with two distinct stents extending from a singular stent body and the two stents are connected via the singular stent body). Having the scaffold of Fischell include at least two distinct connected stents, such as the device taught in Bolduc, is obvious under the rationale of use of known technique to improve similar devices (methods, or products) in the same way. MPEP 2143; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
In the present instance:
(1) Fischell teaches a single lumen scaffold that traverses an aneurysm upon which inclusion of two distinct connected stents can be seen as an improvement.
(2) Bolduc teaches comparable device that has been improved in the same way (e.g. Fig. 4 illustrates a bifurcated stent with two distinct connected stents extending from a singular stent body). 
(3) One of ordinary skill in the art could have applied the improvement because bifurcated stents were well known in the art before the filing date.
(4) No other findings are necessary.
Regarding Claim 19, Fischell does not teach the following features, however, Bolduc teaches a device for treatment of vascular aneurysm wherein the scaffold comprises a bifurcation (e.g. Fig. 4 illustrates a bifurcated stent). Having the scaffold of Fischell include a bifurcation, such as the device taught in Bolduc, is obvious under the rationale of use of known technique to improve similar devices (methods, or products) in the same way. MPEP 2143; KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
In the present instance:
(1) Fischell teaches a single lumen scaffold that traverses an aneurysm upon which making the stent bifurcated can be seen as an improvement.
(2) Bolduc teaches comparable device that has been improved in the same way (e.g. Fig. 4 illustrates a bifurcated stent). 
(3) One of ordinary skill in the art could have applied the improvement because bifurcated stents were well known in the art before the filing date.
(4) No other findings are necessary.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED KLAR ROVIRA whose telephone number is (571)272-0068.  The examiner can normally be reached on Mon-Fri: 7:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 4089187557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.K.R./Examiner, Art Unit 3774                                                                                                                                                                                                        
/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774